       Case 2:20-cv-01506-CJB-MBN Document 1-7 Filed 05/21/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

                                                                CIVIL ACTION
 IN THE MATTER OF
 NEW NOMADIC SHORT SEA SHIPPING AS,                             NUMBER:
 NOMADIC CHARTERING AS AND INTERSHIP
 NAVIGATION CO. LTD., AS OWNERS AND                             SECTION:
 MANAGERS OF THE M/V NOMADIC MILDE
 PETITIONING FOR EXONERATION FROM OR                            JUDGE
 LIMITATION OF LIABILITY
                                                                MAGISTRATE


                    NOTICE TO CLAIMANTS OF COMPLAINT FOR
                 EXONERATION FROM OR LIMITATION OF LIABILITY

         NOW INTO COURT, through undersigned counsel, come Limitation Petitioners, New

Nomadic Short Sea Shipping, AS, Nomadic Chartering AS and Intership Navigation Co. Ltd., to

submit the following Notice for publication:

         IN THE MATTER OF NEW NOMADIC SHORT SEA SHIPPING AS,
         NOMADIC CHARTERING AS AND INTERSHIP NAVIGATION CO.
         LTD., AS OWNERS AND MANAGERS OF THE M/V NOMADIC MILDE
         PETITIONING FOR EXONERATION FROM OR LIMITATION OF
         LIABILITY

         CIVIL ACTION NO.

         SECTION

                  Notice is given that the above-named Limitation Petitioners have filed a
         complaint, pursuant to Sections 30501, et seq. of Title 46 of the United States
         Code (46 U.S.C. App. § 30501, et seq.), for exoneration from or limitation of
         liability for all claims for any loss, damage, injury, or deaths arising out of or
         occurring as a result of the incident occasioned during the evening of
         May 8, 2020, when the M/V NOMADIC MILDE made contact with the M/V
         ATLANTIC VENUS and subsequently with a terminal owned by Cornerstone
         Chemical Company near Waggaman, Louisiana.

                                               -1-
PD.28678817.1
       Case 2:20-cv-01506-CJB-MBN Document 1-7 Filed 05/21/20 Page 2 of 3




                 All persons having claims arising out of the incident referred to above
         must file their respective claims, as provided in Rule F, including paragraphs (4)
         and (5) thereof, of the Supplemental Rules for Certain Admiralty or Maritime
         Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, with
         the Clerk of this Court at the United States Courthouse, 500 Camp Street, Room
         C-151, New Orleans, Louisiana, and must serve a copy thereof on attorneys for
         Limitation Petitioners on or before the ____ day of ____________, 2020, or be
         defaulted.

                If any claimant desires to contest either the right to exoneration from or
         the right to limitation of liability, he shall file and serve on the attorneys for
         Limitation Petitioners an answer to the complaint on or before the aforesaid date
         unless his claim has included an answer, so designated, or be defaulted.

         New Orleans, Louisiana, this _____ day of May, 2020.


                                              ________________________________________
                                              CAROL L. MICHEL, CLERK OF COURT

Respectfully submitted,

PHELPS DUNBAR LLP


/s/ Gary A. Hemphill
Gary A. Hemphill, T.A. (La. Bar #6768)
Michael M. Butterworth (La. Bar #21265)
William J. Riviere (La. Bar #20593)
Michael F. Held (La. Bar #37466)
Adam N. Davis (La. Bar #35740)
Canal Place
365 Canal Street • Suite 2000
New Orleans, Louisiana 70130-6534
Telephone: (504) 566-1311
Telecopier: (504) 568-9130
gary.hemphill@phelps.com
michael.butterworth@phelps.com
bill.riviere@phelps.com
michael.held@phelps.com
adam.davis@phelps.com


                                               -2-
PD.28678817.1
       Case 2:20-cv-01506-CJB-MBN Document 1-7 Filed 05/21/20 Page 3 of 3




ATTORNEYS FOR PETITIONERS,
NEW NOMADIC SHORT SEA SHIPPING AS,
NOMADIC CHARTERING AS AND
INTERSHIP NAVIGATION CO. LTD., AS
OWNERS AND MANAGERS OF
M/V NOMADIC MILDE




                                      -3-
PD.28678817.1
